DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A3, B2 (claims 1, 8, 9, and 11) in the reply filed on 1/10/2022 is acknowledged.
Claims 2-7, 10, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuta (U.S. 2013/0128128).

Regarding claim 1, Ikuta discloses a display device (10, Fig. 2; page 2, para [0035]) comprising:
	a diffuser plate (18, Fig. 4; page 3, para [0046]);
	a plurality of light sources (28b, Figs. 4 and 6; page 3, para [0046]) that irradiates the diffuser plate (18, Fig. 4) with light;
	a mounting substrate (combination of: 30 and 28a, Figs. 4 and 6; page 4, para [0049]) on which the plurality of light sources is mounted (28b, Fig. 4);
	a chassis (22, Figs. 4 and 6; page 4, para [0049]) to which the mounting substrate (combination of: 30 and 28a, Figs. 4 and 6) is secured; and
	a support member (combination of: 26, 27, and 29, Fig. 6; page 4, para [0049-0051]) that is disposed between the chassis (22, Fig. 6) and the diffuser plate (18, Fig. 6) and that supports the diffuser plate (18, Fig. 6),
	wherein the support member (combination of: 26, 27, and 29, Fig. 6) includes a securing pin (29, Fig. 6) that is fitted in a hole (30f, Fig. 6; page 4, para [0049]) that is formed in the mounting substrate (combination of: 30 and 28a, Figs. 4 and 6), a support pin (27a, Fig. 6; page 4, para [0049]) that is located between the diffuser (18, Fig. 4) and the chassis (22, Figs. 4 and 6), and a coupling portion (26, Fig. 4) that extends in a plane direction of the mounting substrate (such as portion 

Regarding claim 8, Ikuta discloses a display device with all the limitations above and further discloses wherein the support pin (27a, Figs. 5-6) is one of a plurality of support pins (27a, Figs. 3 and 5-6),
	wherein the coupling portion (26, Fig. 5) couples the securing pin (29, Figs. 5-6) and the plurality of support pins (plurality of support pins 27a, Figs. 5-6) with each other, and
	wherein the plurality of support pins (27a, Figs. 3 and 5-6) is interposed between the diffuser plate (18, Figs. 5-6) and the chassis (22, Figs. 5-6).

Regarding claim 9, Ikuta discloses a display device with all the limitations above and further discloses wherein the coupling portion (26, Fig. 5) extends in a direction (Y direction, Figs. 3 and 5) intersecting a longitudinal direction (X direction, Figs. 3-6) of the mounting substrate (combination of: 30 and 28a, Figs. 3-6) and extends across the mounting substrate (coupling portion 26 extends across the mounting substrate 30, Figs. 4-6).

Regarding claim 11, Ikuta discloses a display device with all the limitations above and further discloses wherein the coupling portion (26, Fig. 5) includes a recessed portion (recessed portion of 26a accommodating 28b, Fig. 6) that is recessed toward the diffuser plate (since the recessed portion of 26a accommodating 28b faces towards the diffuser plate 18, Fig. 6), and the mounting substrate (combination of: 30 and 28a, Fig. 6) extends inside the recessed portion (such as the portion 28a of the mounting substrate 30/28a extending inside the recessed portion of 26a that accommodates 28b and faces towards the diffuser plate 18, Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.